           Case 2:12-cv-00005-AWI-SAB Document 51 Filed 06/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   SHERRY HERKAL,                                    Case No. 2:12-cv-00005-AWI-SAB

12                  Plaintiff,                         ORDER VACATING ALL DATES AND
                                                       MATTERS AND REQUIRING PARTIES TO
13          v.                                         FILE DISPOSITIVE DOCUMENTS WITHIN
                                                       NINETY DAYS
14   BOSTON SCIENTIFIC CORPORATION,
                                                       (ECF No. 50)
15                  Defendant.

16

17         On June 22, 2020, a notice of settlement was filed in this action with a request to vacate

18 all dates and matters. The notice requests to set an order to show cause re settlement conference

19 for February 1, 2021. The Court declines to hold this case in limbo for eight months without
20 some showing of good cause that necessitates the amount of time requested.

21         The Local Rules of the Eastern District of California provide that upon the filing of a

22 notice of settlement, “the Court shall fix a date upon which the documents disposing of the

23 action or motion must be filed, which date shall not be more than twenty-one (21) days from the

24 date of said notification, absent good cause. The Court may, on good cause shown, extend the

25 time for filing the dispositional papers.” L.R. 160(b). This Court generally will provide thirty

26 days from the notice of settlement for the parties to file dispositional documents.        In this

27 instance, the Court provide the parties with ninety days in which to file dispositional documents

28 but no further extensions shall be granted absent a showing of good cause.


                                                   1
            Case 2:12-cv-00005-AWI-SAB Document 51 Filed 06/23/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      All pending dates and matters are vacated;

 3          2.      The parties shall file dispositional documents within ninety (90) days of the date

 4                  of entry of this order; and

 5          3.      Failure to comply with this order may result in the issuance of sanctions, up to

 6                  and including dismissal of this action.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        June 23, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
